1

2

3

4

5

6

7

8
                        UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
     ROBERT SHERWOOD,                            )    Case No. CV 18-03783-AG-JEM
12                                               )
                                Plaintiff,       )
13                                               )    JUDGMENT
                  v.                             )
14                                               )
     ANDREW M. SAUL, Commissioner of             )
15   Social Security Administration,             )
                                                 )
16                              Defendant.       )
                                                 )
17
           In accordance with the Order Accepting Findings and Recommendations of United
18
     States Magistrate Judge filed concurrently herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20
     is AFFIRMED and this action is DISMISSED with prejudice.
21

22
     DATED: November 9, 2019
23                                                               ANDREW J. GUILFORD
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28
